Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 1 of 26 PageID #: 1


                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.


                                                                                  ★ SEP 0 1 2021 *
 DCP;DG/BW
 F. #20I7R01904
                                                                                  BROOKLYN OFFICE
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                          X


      UNITED STATES OF AMERICA                                 INDICTMENT


           - against -
                                                              (T. 18, U.S.C..§§ 982(a)(1),
      ROBERTO GUSTAVO CORTES RIPALDA,                         982(a)(2), 982(b)(1), 1349, 1956(h)
  FERNANDO HABERER BERGSON and                                and 3551 ^seg.: T. 21, U.S.C.,
  ERNESTO HERACLITO WEISSON PAZMINO,                          § 853(p))

                          Defendants.                                        GUJARATI, J.

THE GRAND JURY CHARGES:                                                         BULSARA, M
                                          INTRODUCTION


                 At all times relevant to this Indictment, unless otherwise indicated:

 I.       Background - The Defendants and Relevant Individuals and Entities

                 1.      The defendant ROBERTO GUSTAVO CORTES RIPALDA

("ROBERTO CORTES" or "CORTES") was a citizen of the United Stales and Ecuador and a

 resident of the United States.


                 2.      The defendant FERNANDO HABERER BERGSON ("FERNANDO

 HABERER" or"HABERER")was a citizen of Uruguay and Germany and a resident of

 Argentina.

                 3.      The defendant ERNES'fO HERACLITO WEISSON PAZMINO

("ERNESTO WEISSON" or "WEISSON") was a citizen of the United States and Ecuador and a

 resident of the United States.
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 2 of 26 PageID #: 2




                4.      Biscayne Capital was a business founded in or around 2005 by the

 defendants ROBERTO CORTES and ERNESTO WEISSON to provide financial services to

 clients based primarily in Latin America. The defendant FERNANDO HABERER joined

 Biscayne Capital as a financial advisor in 2009. In or about and between 2005 and 2018,

 CORTES and WEISSON operated Biscayne Capital from Miami, Florida through a series of

 different corporate entities, the identities of which are known to the Grand Jury, which were

 incorporated at various times in the United States, Uruguay, Bermuda, Switzerland, the British

 Virgin Islands and the Bahamas (collectively,"Biscayne Capital" unless otherwise specified).

 Among the entities that CORTES, HABERER and WEISSON used to operate Biscayne Capital

 were a Delaware holding company and a Florida-based entity that was formed in or around 2008

 in Miami as a United States-registered investment advisor. In or about 2012, the Florida entity

 deregistered as an investment adviser, and Biscayne Capital incorporated a new holding
 company in Bermuda. In or about 2016, CORTES and WEISSON divested ownership of

 Biscayne Capital and its related entities into trusts, the identities of which are known to the

 Grand Jury. Notwithstanding the divestitures, CORTES, HABERER and WEISSON continued

 to exercise operational control over Biscayne Capital through in or about September 2018

 through consulting agreements with the trusts. At times relevant to this Indictment, Biscayne

 Capital maintained offices in, among other places, Florida, Ecuador, Argentina, the Bahamas and
 Uruguay.

                5.      Gustavo Trujillo was a citizen of Ecuador who resided in Florida

 beginning in or about May 2018. In or about and between 2007 and 2018, Trujillo was

 employed in operational and comptroller positions in the Ecuadorian and Argentinian offices of
 Biscayne Capital.
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 3 of 26 PageID #: 3




               6.      Co-Conspirator 1, an individual whose identity is known to the Grand

 Jury, was a citizen of Ecuador and a resident ofthe United States. In or about and between 2005

and 2017, Co-Conspirator 1 worked primarily in operational positions for Biscayne Capital. Co-

 Conspirator 1 was a close relative of the defendant ROBERTO CORTES.

               7.      South Bay Holdings, LLC was a business based in Florida and founded by

the defendants ROBERTO CORTES and ERNEST'O WEISSON to develop luxury real estate in

 Florida. South Bay Holdings and its related entities (collectively,"South Bay") were

 beneficially owned and operated by the defendants CORTES and WEISSON in or about and

 between 2005 and 2018. Beginning in or about 2009, South Bay made equity investments in

 Biscayne Capital. By in or about 2012, South Bay was Biscayne Capital's majority shareholder.
               8.      Proprietary Products were several private investment products issued from

the Cayman Islands and Ireland that were owned by or created at the direction and to the ultimate
 benefit ofthe defendants ROBERTO CORTES and ERNESTO WEISSON, and were marketed

and sold to Biscayne Capital clients by CORTES, WEISSON,the defendant FERNANDO

 HABERER and others. ORC Senior Secured Limited ("ORC").CMS Global Step Up Note

 Limited("GMS")and IA Capital Structures("IA Capital") were entities that issued Proprietary
 Products. The first Proprietary Products were created in or about 2006.

               9.      Madison Asset LLC("Madison") was a company incorporated in the

 Cayman Islands in or about 2014. Madison had bank accounts in the United States and Europe,
 including accounts in New York, New York. In or about December 2015,the defendants

 ROBERTO CORTES,ERNESTO WEISSON and FERNANDO HABERER made Trujillo the

 nominal owner of Madison through a United Kingdom shell company that was owned and
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 4 of 26 PageID #: 4




 controlled by Trujillo. CORTES, WEISSON and HABERER,through Trujillo, used Madison s

 bank accounts to send and receive cash and securities that had been invested in Biscayne Capital.

                10.     Broker-Dealer, a company the identity of which is known to the Grand

 Jury, was a registered broker-dealer and investment advisor based in Highland Park, Illinois.

                11.     Financial Institution 1, a bank the identity of which is known to the Grand

 Jury, was a financial institution insured by the Federal Deposit Insurance Corporation ("FDIC")

 and based in New York, New York.

                12.     Financial Institution 2(together with Financial Institution 1, the "Financial

 Institutions"), a bank the identity of which is known to the Grand Jury, was a financial institution

 insured by the FDIC and based in St. Petersburg, Florida.

                13.     Client 1, an individual based in Andorra whose identity is known to the

 Grand Jury, was a client of Biscayne Capital. Client 1 owned financial advisory companies

 based in Andorra and Belize. Client 1 invested in Proprietary Products through Biscayne Capital

 on behalf of himself and his clients.

                14.     Client 2, Client 3, Client 4, Client 5, Client 6, Client 7 and Client 8,

 individuals whose identities are known to the Grand Jury, were clients of Biscayne Capital.

 II.    The Fraudulent Scheme


        A.      Overview

                15.     In or about and between August 2013 and April 2018,the defendants

 ROBERTO CORTES,FERNANDO HABERER and ERNESTO WEISSON,together with

 others, conspired to defraud Biscayne Capital clients and the Financial Institutions through a
 series of material misrepresentations and omissions. First, the defendants and their co-

 conspirators falsely represented to some Biscayne Capital clients that the clients' investments in
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 5 of 26 PageID #: 5




 Proprietary Products would be used to finance the development of South Bay's projects when, in

 fact, their investments were instead used to, among other things, pay other Biscayne Capital

 clients. Second, the defendants and their co-conspirators invested certain of Biscayne Capital

 clients' funds in Proprietary Products without their knowledge, and provided those Biscayne

 Capital clients with fraudulent account statements that showed false investments and returns.

Third, the defendants and their co-conspirators fraudulently induced banks, including the

 Financial Institutions, to extend credit to Biscayne Capital client accounts and then used that

credit to further the scheme. Fourth, in part to repay banks, including Financial Institution I, for

the credit the defendants and their co-conspirators fraudulently obtained, HABERER sent forged

 letters of authorization directing Broker-Dealer to transfer securities out of Biscayne Capital

client accounts,


                16.     With full knowledge that Biscayne Capital was on the verge of collapse,

 the defendants ROBERTO CORTES,FERNANDO HABERER and ERNESTO WEISSON,

 together with others, used the funds they misappropriated and fraudulently obtained from
 Biscayne Capital clients and the Financial Institutions to perpetuate and conceal the fraudulent
 scheme by, among other things,(a) making interest and principal payments owed to other
 Biscayne Capital clients and (b) making payments to individuals affiliated with Biscayne

 Capital, including owners, employees and financial advisors.

                17.     Ultimately, in or about September 2018,the scheme collapsed, and

 Biscayne Capital went into liquidation, resulting in losses of more than $155 million to Biscayne

 Capital clients, including at least $40 million in losses to Clients I through 6. Meanwhile, over
 the course ofthe scheme, the defendants ROBERTO CORTES, FERNANDO HABERER and
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 6 of 26 PageID #: 6




ERNESTO WEISSON paid themselves millions of dollars from funds that their clients had

invested with Biscayne Capital.

        B.      Misrepresentations to Fraudulentiv Induce Investments in Proprietarv Products

                18.    In or about 2005, the defendants ROBERTO CORTES and ERNESTO

 WEISSON,together with others, began operating Biscayne Capital, in or about 2006, CORTES

and WEISSON created and began marketing Proprietary Products. Biscayne Capital sold

investments in Proprietary Products to clients of Biscayne Capital for the stated purpose of,
among other things, raising funds to develop South Bay's real estate projects in Florida.
                19.     In or about 2007, South Bay's projects began suffering financial

difficulties that worsened over the next decade. South Bay's liabilities increased from

approximately $22.5 million at the end of2007 to over $130 million by the end of20I2.
                20.     As South Bay's financial difficulties worsened, Biscayne Capital's ability
to pay outstanding interest and principal debt obligations to investors in Proprietaiy Products
 using South Bay profits decreased. As a result, Biscayne Capital relied increasingly and
 primarily on obtaining new investments in Proprietary Products, which the defendants
 ROBERTO CORTES,FERNANDO HABERER and ERNESTO WEISSON and their co-

 conspirators regularly misappropriated to repay investors. This was done, in part, to deceive
 clients into believing that their investments were safe and generating returns, when in fact the
 vast majority of their money was not being used to develop real estate and was not generating
 returns.


                21.     In or about April 2016, the defendants ROBERTO CORTES,

 FERNANDO HABERER and ERNESTO WEISSON,together with others, fraudulently

 obtained approximately $5 million in investments from Client I in Proprietary Products through
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 7 of 26 PageID #: 7




 a series of false representations about how Client 1's funds would be invested, the expected

 return on the investment and how the investment would be secured. Client 1 ultimately lost

 approximately $4,7 million of the money he invested (on behalf of himself and his clients) in

 Proprietary Products because of the co-conspirators' scheme.

                22.     Specifically, on or about March 15, 2016, a Biscayne Capital employee

 whose identity is known to the Grand Jury, emailed Client I an investment document relating to

 an investment in a Proprietary Product called lACAP-Select. The defendants ROBERTO

 CORTES and ERNESTO WEISSON, Co-Conspirator 1 and others were copied on the email.

 On or about the same day, Co-Conspirator 1 emailed Client 1 additional investment documents

 related to the same Proprietary Product investment. The investment documents marketed a safe,

 fixed-income real estate investment paying quarterly interest of6.5% over a three-year term.

 One of the investment documents provided to Client 1 represented that the investment would "be

 utilised to develop, with a view to eventually selling" certain real estate owned by South Bay.

                23.    The investment documents contained numerous false and misleading

 representations and omissions. For example, the investment documents represented that Client

 1 's investment would be secured by a "first mortgage on the houses." This representation was

 false because the specified properties were already subject to a recorded first mortgage. In or

 about 2013, the defendants ROBERTO CORTES and ERNESTO WEISSON executed a first

 mortgage on the same properties with a separate lender("Lender 1"), an entity the identity of

 which is known to the Grand Jury, in connection with a loan to South Bay and its related entities.

 Moreover, the investment documents failed to disclose that, in or about 2013,soon after

 executing the recorded first mortgage in favor of Lender 1, CORTES and WEISSON also made
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 8 of 26 PageID #: 8




false statements to other Biscayne Capital clients that their investments in a different Proprietary

Product would also be secured by a first mortgage on the same properties.

               24.      In addition, the investment documents falsely stated that Client 1 's

investment funds would be used to develop specific real estate properties. The defendants

ROBERTO CORTES and ERNESTO WEISSON also made this false statement to Client 1 in

oral presentations. In reality, however, none of Client I's investment funds were used to develop
properties, instead, the co-conspirators directed Client I's investment funds to a Madison bank
account operated by Trujillo and used the funds to, among other things, pay themselves and other
Biscayne Capital clients.

               25.      In total, in or about and between April 7, 2016 and April 21, 2016, Client

 I invested $4,945,000 with Biscayne Capital, including $2,195,000 in the lACAP-Select

Proprietary Product. Client I funded his Biscayne Capital investments with a series of transfers
from accounts at banks outside the United States to a Biscayne Capital-controlled Madison

account at Financial Institution 1 in New York, New York and to a Biscayne Capital account at a

 bank in the Bahamas.

               26.      Despite representations to Client 1 that his investment in the lACAP-

 Select Proprietary Product would be used to develop real estate, in or about and between April
 II and April 22, 2016, Trujillo, who operated the Madison bank accounts at Financial Institution
 I at the direction ofthe defendants ROBERTO CORTES,FERNANDO HABERERand

 ERNESTO WEISSON, misappropriated the funds received from Client 1. Trujillo used the
 entire $2,195,000 invested by Client 1 in the lACAP-Select Proprietary Product to purchase
 different Proprietary Products issued by ORC and GMS Global Step Up Note Limited("GMS )
 by transferring $2,195,000 from the Madison bank account designated for the lACAP-Select
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 9 of 26 PageID #: 9




 Proprietary Product to a separate Madison bank account designated for GMS and ORC. Those

funds were then used to make payments to other Biscayne Capital clients.

        C.     Tracking of the Fraudulent Use of Investor Funds

               27.     To secretly document and track decisions they made regarding where to

direct Biscayne Capital client funds, including the misappropriation of client funds to pay other

clients, the defendant FERNANDO HABERER created Gmail accounts using pseudonyms for

 himself, the defendants ROBERTO CORTES and ERNESTO WEISSON,and Co-Conspirator 1

so that the co-conspirators could access a spreadsheet saved on a shared Google drive (the

"Cashflow Spreadsheet"). On or about August 5, 2015, HABERER sent the usemames and
corresponding passwords for these accounts in a WhatsApp chat message to Trujillo, referring to
the "shared gmail."

               28.     In the spreadsheets that the defendants ROBERTO CORTES,

 FERNANDO HABERER and ERNESTO WEISSON and others maintained, including the

 Cashflow Spreadsheet,the co-conspirators tracked incoming funds from Biscayne Capital clients
 and the use ofthose funds. The spreadsheets recorded the use of new client funds to pay interest
 and principal owed to other clients and the salaries ofCORTES,HABERER and WEISSON,
 among other expenses.

               29.     For example, in April 2016,the Cashflow Spreadsheet reflected total
 inflows ofapproximately $20.1 million, including Client I's investments of$4,945,000 and
 approximately $14.8 million in additional investments in Proprietary Products from other
 Biscayne Capital clients. Prior to these inflows, the bank accounts into which these investment
 funds were deposited had balances close to zero. In April 2016, the Cashflow Spreadsheet
 reflected total outflows of approximately $19.9 million, including approximately $16,016,887 in
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 10 of 26 PageID #: 10




  payments to Biscayne Capital clients for amounts owed on Proprietary Product investments and

  approximately $127,082 in salary payments to the defendants ROBERTO CORTES,

  FERNANDO HABERER and ERNESTO WEISSON. In other words, CORTES,HABERER,

  WEISSON and their co-conspirators used nearly all of the money that Client 1 and other clients

  invested in Proprietary Products in April 2016 to pay other Biscayne Capital clients' outstanding

  interest and principal owed on Proprietary Product investments.

                 30.     The Cashflow Spreadsheet covered the time period from in or about

  August 14, 2015 through July 8, 2016, and reflected total inflows of approximately $107 million
  and total outflows of approximately $109 million. The $107 million of inflows included over

  $51.7 million in Biscayne Capital client investments in Proprietary Products and over $34

  million in fraudulently obtained loans from client accounts at various banks, including Financial
  Institution 1 and Financial Institution 2(discussed below in Section 11.D). The $109 million of

  outflows included over $53.9 million in payments to Biscayne Capital clients for amounts owed

  on Proprietary Product investments; over $28.1 million returned to banks, including Financial
  Institution 1 and Financial Institution 2, to cover overdrafts in client accounts that were the result

  of movements of funds in furtherance of the scheme; and more than $1.8 million in salary

  payments to the defendants ROBERTO CORTES,FERNANDO HABERER and ERNESTO
  WEISSON.


         D.      Communications Among the Conspirators

                 31.     The defendants ROBERTO CORTES,FERNANDO HABERER and

  ERNESTO WEISSON,and other co-conspirators, regularly discussed where to direct the

  misappropriated client funds through WhatsApp electronic chat messages, both as a group and in
  individual chats between certain ofthe defendants and their co-conspirators.



                                                    10
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 11 of 26 PageID #: 11




                 32.     For example, on or about April 8, 2016, the defendant FERNANDO

  HABERER and Trujillo discussed in a WhatsApp chat the misappropriation of Client 1 's

  investment in Proprietary Products to pay interest owed to other Biscayne Capital clients:'
                 Trujillo:      The little cash chart from yesterday is missing something very
                                important

                 Trujillo:      We paid interest[] with [Client 1's] entry from yesterday

                 Trujillo:      Now that it's back, we're doing well.

                 HABERER:       Ok.

                 33.     On or about March 13, 2017 — in a group chat that included the defendants

  ROBERTO CORTES,FERNANDO HABERER and ERNES TO WEISSON,Trujillo and Co-

  Conspirator 1 - CORTES,HABERER and Co-Conspirator 1 discussed the dire financial state of
  their business enterprises and the need for cash:

                 CORTES:        Understand that between now and Friday, they're going to link me
                                personally to Biscayne and [Proprietary Product issuer] and South
                                Bay for money laundering in Ecuador..,. And you're telling me
                                that you don't have the 20K that I've been asking for weeks????..


                 HABERER: As 1 discussed with [Co-Conspirator 1] today ... let's make a
                          strategy about where it can come from .... we're not magicians
                                and we all have to agree ....

                 CORTES:        We've always handled things as part of all of the problems for the
                                sake of knowing how to prioritize things. I stepped to one side so
                                that you and Ernesto[WEISSON]could manage priorities.

                 HABERER: I repeat, I don't know anything about what's being done with
                          properties, or with the other assets ofthe trust. AIII see is
                          [Biscayne Capital entities] and debts. That's why ...since last
                          year I've [been] telling you that you have to get involved;
                                otherwise, we won't make it.




  'Unless noted otherwise, the communications between the defendants and their co-conspirators
  herein have been translated from Spanish.
                                                  II
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 12 of 26 PageID #: 12




                 CORTES:        To decide what to pay and what to postpone. Something that
                                we've been doing as a group for over 10 years....

                 HABERER: Let's work to change things because if not, the boat will sink
                          Believe me, when there's room I'll perform magic ...

            Co-Conspirator 1: This is a critical moment. Emergency. All of us have to
                              understand where the patient is bleeding from and all agree where
                              to put the bandage. If the bandages don't work, we should come to
                                a consensus as to what sacrifices to make. We've done it before
                                and we've gotten ahead.

                 34.    On or about January 12, 2018,the defendant ROBERTO CORTES

  emailed Trujillo and the defendants ERNESTO WEISSON and FERNANDO HABERER,and
  copied Co-Conspirator 1, regarding a discussion with Client 1: "[Client 1] called me today and
  told me that Monday he is sending a document and report to the prosecutor's office in the

  Bahamas for fraud and disappearance of investments. He is also personally making a claim with

  FINCEN in the USA. He said that it is impossible to deal with people that are hiding and do not

  answer emails... I am letting you know to see if anyone is interested in doing something about

  this."


           E.    Fraudulent Account Statements

                 35.     As described above, the defendants ROBERTO CORTES,FERNANDO

  HABERER and ERNESTO WEISSON,together with others, invested Biscayne Capital client

  funds in Proprietary Products and then used that money to, among other things, pay other
  Biscayne Capital clients. In some cases, the co-conspirators did not disclose to their clients that
  they had invested in Proprietary Products, and instead provided clients, including Client 2, Client
  3 and Client 7, with false documents purporting to show that the clients' funds were invested in
  diversified and healthy investment portfolios that were generating returns. The co-conspirators




                                                   12
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 13 of 26 PageID #: 13




  sent fraudulent account statements to misrepresent the true status of the clients' investments,

  conceal their fraudulent conduct, prevent withdrawals and induce new investments.

                 36.     For example, on or about January 12,2016,the defendant FERNANDO

  HABERER emailed Client 3 a document purporting to be an account statement from Financial

  Institution 1 for one of Client 3's investment accounts as of December 31, 2015. The statement

  falsely showed that Client 3 had approximately $5.8 million in cash invested in a money market
  account and only $200,000 invested in a Proprietary Product. In reality. Client 3's account at

  Financial Institution I had only approximately $115,316.48 in a money market account and

  approximately $5.9 million invested in Proprietary Products. In addition to falsifying the
  portfolio holdings, the false statement that HABERER sent to Client 3 deleted the name and
  contact information for the Financial Institution I officer responsible for the account and several

  pages oftransaction details, both of which appeared in the legitimate account statement issued by
  Financial Institution I.

                 37.     In another example, on or about January 15, 2018, the defendant

  FERNANDO HABERER emailed Client 2 a spreadsheet purporting to reflect approximately $20

  million in cash and non-Proprietary Product investments in an account at a financial institution
  based in Switzerland (the "Swiss Brokerage Account"), the identity of which is known to the
  Grand Jury. The spreadsheet that HABERER sent Client 2 did not disclose any investments in
  Proprietary Products. In reality, almost all of Client 2's funds in the Swiss Brokerage Account
  were invested in Proprietary Products at that time.

                 38.     Trujillo also created and sent numerous false account statements to Client
  7 at the direction and with the knowledge ofthe defendant ROBERTO CORTES. These false

  statements purported to reflect that Client 7's account at Financial Institution I held cash when in


                                                   13
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 14 of 26 PageID #: 14




 fact the co-conspirators had used cash in Client 7's account to purchase Proprietary Products.

 For example, on or about January 6, 2016, Trujillo sent CORTES an email attaching a draft of a
 falsified account statement for Client 7, writing to CORTES that the attachment was'Tor your

 review." Shortly thereafter, CORTES responded to Trujillo: "It's ok. Send to him." On or

 about the same day, Trujillo sent an email to Client 7,copying CORTES and attaching the
  falsified bank statement. In or about March 2017, after Trujillo had sent Client 7 several false

  bank statements, Client 7 funded his account at Financial Institution 1 with more than $300,000,
  which the co-conspirators then used to purchase Proprietary Products.

         F.      Fraudulentlv Induced Loans

                 39.     Starting in or about 2015, the defendants ROBERTO CORTES,

  FERNANDO HABERER,ERNESTO WEISSON and others fraudulently obtained access to

  short term credit from financial institutions at which they maintained accounts for Biscayne

  Capital clients by, among other things, falsely representing to banks that they had secured buyers
  for Proprietary Products, when they had not. In reliance on these misrepresentations, the banks
  loaned funds to the Biscayne Capital clients' accounts. CORTES, HABERER, WEISSON and
  others then used this fraudulently obtained credit to pay other investors, cover Biscayne Capital
  expenses and pay the salaries of CORTES,HABERER and WEISSON.
                 40.     As described above, the Cashflow Spreadsheet maintained by the

  defendants ROBERTO CORTES,FERNANDO HABERER,ERNESTO WEISSON and their

  co-conspirators tracked the fraudulently obtained bank loans(which the defendants referred to as
  "overdrafts" in client accounts) as "inflows" offunds that they could use to pay immediate cash
  needs, including payments to clients and payment of salaries and expenses. The spreadsheet also
  tracked amounts paid back to the banks to cover outstanding loan obligations as "outflows."


                                                   14
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 15 of 26 PageID #: 15




  From in or about and between August 14,2015 and July 8, 2016,the Cashflow Spreadsheet

  reflected approximately 27 separate inflows offraudulently obtained loans totaling over S34
  million.

                 41.      The defendants ROBERTO CORTES,FERNANDO HABERER,

  ERNESTO WEISSON and their co-conspirators discussed their creation and use of overdrafts in

  client accounts to cover cashflow needs in WhatsApp chat messages. For example, on or about

  February 9, 2016, Trujillo told HABERER:"I already covered Bahamas' overdraft. Let's wait
  one or two weeks to do it again. Let me know if that's ok with you." HABERER responded:

 "Ok."


                 42.      On or about April 29, 2016, an assistant ofthe defendant FERNANDO

  HABERER emailed Financial Institution 2, copying Trujillo, and attached orders for the account

  of Client 8 to buy $1 million of a Proprietary Product issued by ORC and to sell $1 million ofa
  different Proprietaiy Product issued by lA Capital. The orders falsely represented that there was
  a counterparty ready to purchase lA Capital securities. In reliance on this false representation,
  Financial Institution 2 provided $1 million ofcredit to Client 8's account for the purchase of
  ORC securities on or about May 2, 2016. Rather than purchase the securities, the co-

  conspirators used those funds to pay the salaries of HABERER and the defendants ROBERTO
  CORTES and ERNESTO WEISSON,as well as to make payments to other Biscayne Capital

  clients. On or about May 2, 2016, Co-Conspirator 1 sent a WhatsApp message to Trujillo

  regarding the status ofthe fraudulently obtained credit:"Please take care of the overdraft so we
  can see ifthe salaries can be paid." Trujillo responded to Co-Conspirator 1:"Tomorrow,

  payment of salaries."




                                                   15
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 16 of 26 PageID #: 16




                 43.    On or about June 24, 2016, the defendant FERNANDO HABERER

  instructed Trujillo in a WhatsApp message to cause an overdraft in a client's account to pay a

  Biscayne Capital employee:"Gus, overdraft [Financial Institution 1] and pay [Biscayne Capital
  employee]."

                 44.    On or about January 4,2017, the defendant FERNANDO HABERER

  instructed Trujillo to create an overdraft at Financial Institution 1 in a WhatsApp message,

  concluding the message by telling Trujillo "we have to gamble on something.'" Trujillo
  responded to HABERER:"On overdraft of[Financial Institution 1]";"We go to hell".
                 45.    On or about May 3, 2017, the defendant FERNANDO HABERER wrote

  to the members of a group chat that included the defendants ERNESTO WEISSON and

  ROBERTO CORTES:"You should see that there's an overdraft of$1 mm in [a client account at

  a U.S. bank]... We're juggling things around         If we don't all get organized, as a group,
  we're going to end up with nothing."

                 46.    On or about and between May 18, 2017 and May 19,2017, the defendants

  FERNANDO HABERER and ROBERTO CORTES discussed the status of an overdraft on a

  group chat that also included the defendant ERNESTO WEISSON:

                 HABERER: For your information 1 am effectively as oftoday at 100% in my
                                accounts and also we have 2mm overdrafts which at any moment
                                we can end up without a relationship in [three different banks]...

                 HABERER: So they'll know the state of the situation. We're overdrawn today
                                by 4mm

                 CORTES:        Basically, 1 understand that no dividends have been paid for
                                months. And nothing has been invested in assets. And the deficit
                                for operational expenses from [Biscayne Capital] is low.
                                Therefore, the majority of this has been lowering the debt/no net
                                increase. Who's been paid so much? Those are the things I'd like
                                to see and understand here next week.




                                                  16
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 17 of 26 PageID #: 17




                 47.     In or about January 2018, after having invested more than $8 million in

  Proprietary Products on behalf of Client 3 and sent Client 3 false bank statements covering up

  these investments, the defendant FERNANDO HABERER,together with others, caused

  Financial Institution I to lend more than $12 million to a custody account(the "Client 3 Custody

  Account") at Financial Institution 1 that was opened for the ultimate benefit of Client 3 and his

  family and over which HABERER had trading authority. Specifically, HABERER instructed

  Financial Institution I to execute multiple sales of Proprietary Products in the Client 3 Custody

  Account and fraudulently represented to Financial Institution I that there were counterparties

  that would purchase those securities. In fact, no such counterparties existed.

                 48.     Relying on the proceeds that the sales of Proprietary Products would have

  generated. Financial Institution I extended credit to the Client 3 Custody Account to purchase

  additional Proprietary Products. The defendant FERNANDO HABERER and others then used

  the majority of the funds lent by Financial Institution I to pay down overdraft positions in other
  Biscayne Capital client accounts at other financial institutions.

                 49.     Specifically, on or about January 3,2018, the defendant FERNANDO

  HABERER sent the defendant ERNESTO WEISSON a WhatsApp message, which HABERER

  later sent to Trujillo, describing how HABERER and Trujillo had invested Biscayne Capital

  client funds primarily in Proprietary Products and caused overdrafts in client accounts.

  HABERER wrote that "if we don't have air from something quick ... we are going to be

  ruined."


                 50.     The following day, on or about January 4, 2018,the defendant

  FERNANDO HABERER and Trujillo falsely represented to Financial Institution 1 that there

  was a counterparty ready to purchase approximately $5.5 million worth of Proprietary Products.


                                                   17
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 18 of 26 PageID #: 18




  Relying on this false representation, Financial Institution 1 advanced approximately $5.4 million

 to the Client 3 Custody Account for the purchase of additional Proprietary Products. The

  purchases were made but, because there were no counterparties to buy Proprietary Products, the

 sales were not.


                51.     Approximately one week later, on or about January 11, 2018, the

 defendant FERNANDO HABERER and Trujillo obtained an additional approximately $6.9

 million from Financial Institution I for the Client 3 Custody Account by making the same

  misrepresentations about the existence of counterparties purportedly willing to purchase

 Proprietary Products. As a result of these misrepresentations about the existence of

 counterparties, the Client 3 Custody Account was overdrawn by approximately $12 million.
                 52.    On or about January 31, 2018,the defendant FERNANDO HABERER

 told Trujillo via WhatsApp message:"I do not know how we went from 5mm to 16.5mm

 overdraft... and everything on my accounts ... Everything is fucked, completely blocked, and
 one step away from collapse ..."

                 53.    After fraudulently obtaining funds from Financial Institution I, the

  defendant FERNANDO HABERER and others provided representatives of Financial Institution

  1 a series offalse explanations as to why the sales of Proprietary Products had not been executed.
  For example, in or about January 2018, HABERER falsely told representatives of Financial
  Institution I in New York, New York that Biscayne Capital was having problems with the

  original counterparty to the purported sale and had found a new counterparty in the United States
  to purchase the securities, which was false. There never was an original counterparty. Relying
  on HABERER's statements, Financial Institution I twice extended the settlement date for the

  trades.




                                                  18
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 19 of 26 PageID #: 19




                 54.     In or about early March 2018, Financial Institution 1 employees, some of

  whom were located in New York, New York, communicated with the defendant FERNANDO

  HABERER via email and telephone, including emails and telephone calls that travelled through

  the Eastern District of New York, regarding the unsettled trades from the Client 3 Custody

  Account. For example, on or about March 1,2018, a Financial Institution 1 employee, an

  individual whose identity is known to the Grand Jury, emailed HABERER asking to set up a call

  for the purpose of"discuss[ing] the [Client 3 Custody Account] failing trades[.]" Shortly

  thereafter, HABERER spoke with Financial Institution I employees and agreed to send assets to

  cover the overdraft.


         G.      False Letters of Authorization

                 55.     In part to provide assets to repay Financial Institution I's loan to the

  Client 3 Custody Account, the defendant FERNANDO HABERER and others fraudulently

  caused securities to be transferred from an account at Broker-Dealer for which Client 3 was the

  ultimate beneficial owner (the "Broker-Dealer Account")to the Client 3 Custody Account

  through forged letters of authorization.

                 56.     Specifically, on or about March 8, 2018 and March 15, 2018,the

  defendant FERNANDO HABERER and others caused letters of authorization to be sent to

  Broker-Dealer that contained forged signatures purporting to authorize transfers out ofthe

  Broker-Dealer Account. The letters of authorization were purportedly from representatives ofa

  trustee that managed Client 3's funds. In reality, the trustee's representatives did not sign the

  letters of authorization or otherwise authorize the transfers out of the Broker-Dealer Account.

                 57.     In reliance on the false letters of authorization, Broker-Dealer transferred

  approximately $5 million worth of securities out of the Broker-Dealer Account. Approximately


                                                   19
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 20 of 26 PageID #: 20




 $4 million ofthose securities were transferred to the Client 3 Custody Account at Financial

 Institution 1 and used to pay down the $12 million fraudulently induced loan from Financial

 Institution I to the Client 3 Custody Account. The other approximately $1 million in securities

 were transferred to Madison's account in Belgium, which was controlled by the defendant

 FERNANDO HABERER and Trujiilo, and then liquidated.

                 58.    The defendant FERNANDO HABERER used similar methods to

 misappropriate funds from other Biscayne Capital clients. For example, in or about and between

 October 2017 and November 2017, HABERER and others caused three fraudulent letters of

 authorization to be provided to Broker-Dealer requesting that Broker-Dealer transfer securities

 worth more than $1 million from Client 4's accounts at Broker-Dealer to "my own account with

 Madison Advisors." In fact. Client 4 did not have an account at Madison Advisors and the

 securities were transferred to Madison's account in Belgium. HABERER and Trujiilo then sold

 the majority ofthose securities.

                 59.    In or about March 2018, the defendant FERNANDO HABERER again

 used fraudulent letters of authorization to misappropriate funds from Client 5 and Client 6 to

 repay a loan HABERER and others fraudulently induced Financial Institution I to make to the
 Client 3 Custody Account. Specifically, on or about March 14, 2018, HABERER suggested, via
 a WhatsApp message to Trujiilo, using $500,000 from a different client to repay the loan.
 Trujiilo responded, in part, that money the conspirators had recently received had already been
  used. Later that day, HABERER sent Trujiilo information for accounts held for the benefit of
  Client 5 and Client 6 at a financial institution based in New Jersey (the "Clearing Firm"), the

  identity of which is known the Grand Jury, and asked Trujiilo to "enter into the [Clearing Firm]




                                                  20
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 21 of 26 PageID #: 21




 system to get the signature[s] of these two accounts." The following day, Trujillo sent

  HABERER an image of Client 6's signature.

                 60.     On or about March 15, 2018, the defendant FERNANDO HABERER

 caused letters of authorization to be provided to Broker-Dealer requesting transfers of securities

  worth more than $2 million from accounts at Broker-Dealer that were for the ultimate benefit of

  Client 5 and Client 6. Specifically, HABERER provided Broker-Dealer with transfer

  instructions that contained forged signatures - including the same signature for Client 6 that

  Trujillo had sent HABERER the previous day - and falsely claimed that the securities were to be

 sent to Financial Institution 1 accounts in the same names as the Broker-Dealer account for

  Client 5 and Client 6. In fact, the securities were sent either(i) directly to the Client 3 Custody

  Account at Financial Institution I or (ii) to Madison's account in Belgium, which was controlled

  by HABERER and Trujillo. The securities transferred from the Client 5 and Client 6 accounts at

  Broker-Dealer were subsequently used to further repay Financial Institution 1 for the loan

  HABERER and others had fraudulently induced Financial Institution 1 to make to the Client 3

  Custody Account.

                                             COUNT ONE
                                 (Conspiracy to Commit Wire Fraud)

                 61.     The allegations contained in paragraphs one through 60 are realleged and

  incorporated as if fully set forth in this paragraph.

                 62.     In or about and between August 2013 and April 2018, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the
  defendants ROBERTO GUSTAVO CORTES RIPALDA,FERNANDO HABERER BERGSON

  and ERNESTO HERACLITO WEISSON PAZMINO,together with others, did knowingly and

  intentionally conspire to devise a scheme and artifice to defraud investors and potential investors

                                                    21
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 22 of 26 PageID #: 22




  in Biscayne Capital, and to obtain money and property from them by means of one or more

  materially false and fraudulent pretenses, representations and promises, and for the purpose of

  executing such scheme and artifice, to transmit and cause to be transmitted by means of wire

  communication in interstate and foreign commerce writings, signs, signals, pictures and sounds,

  contrary to Title 18, United States Code, Section 1343.

                 (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                            COUNT TWO
                                 (Conspiracy to Commit Bank Fraud)

                 63.     The allegations contained in paragraphs one through 60 are realleged and

  incorporated as iffully set forth in this paragraph.

                 64.     In or about and between August 2015 and April 2018, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants ROBERTO GUSTAVO CORTES RIPALDA,FERNANDO HABERER BERGSON

  and ERNESTO HERACLITO WEISSON PAZMINO,together with others, did knowingly and

  intentionally conspire to devise a scheme to defraud the Financial Institutions and to obtain

  money,funds, credits, assets, securities and other property owned by, or under the custody or

  control of, the Financial Institutions by means of one or more materially false and fraudulent

  pretenses, representations and promises, contrary to Title 18, United States Code, Section 1344.
                 (Title 18, United States Code, Sections 1349 and 3551




                                                   22
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 23 of 26 PageID #: 23




                                            COUNT THREE
                             (Conspiracy to Commit Money Laundering)

                 65.     The allegations contained in paragraphs one through 60 are realleged and

  incorporated as if fully set forth in this paragraph.

                 66.     In or about and between August 2013 and April 2018, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants ROBERTO GUSTAVO CORTES RIPALDA, FERNANDO HABERER BERGSON

  and ERNESTO HERACLITO WEISSON PAZMINO,together with others, did knowingly and

  intentionally conspire to transport, transmit and transfer a monetary instrument and funds from a

  place in the United States to or through a place outside the United States, and to a place in the

  United States from or through a place outside the United States, with the intent to promote the

  canying on of specified unlawful activity, to wit: wire fraud, in violation of Title 18, United
  States Code, Section 1343, and bank fraud, in violation of Title 18, United States Code, Section

  1344, contrary to Title 18, United States Code, Section 1956(a)(2)(A).

                  (Title 18, United States Code, Sections 1956(h)and 3551 ^seg.)

                             CRIMINAL FORFEITURE ALLEGATION
                                AS TO COUNTS ONE AND TWO

                 67.     The United States hereby gives notice to the defendants that, upon their

  conviction of either of the offenses charged in Counts One and Two,the government will seek

  forfeiture in accordance with Title 18, United States Code, Section 982(a)(2), which requires any

  person convicted of such offenses, to forfeit any property constituting or derived from, proceeds
  obtained directly or indirectly as a result of such offenses.

                 68.     If any of the above-described forfeitable property, as a result of any act or

  omission of the defendants:




                                                    23
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 24 of 26 PageID #: 24




                         (a)     cannot be located upon the exercise of due diligence;

                        (b)      has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;

                        (d)      has been substantially diminished in value; or

                         (e)     has been commingled with other property which cannot be divided

  without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

  incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any other
  property of the defendants up to the value of the forfeitable property described in this forfeiture
  allegation.

                 (Title 18, United States Code, Sections 982(a)(2) and 982(b)(1); Title 21, United

  States Code, Section 853(p))

                               CRIMINAL FORFEITURE ALLEGATION
                                        AS TO COUNT THR£E


                 69.     The United States hereby gives notice to the defendants that, upon their

  conviction ofthe offense charged in Count Three, the government will seek forfeiture in

  accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

  convicted of such offense to forfeit any property, real or personal, involved in such offense, or

  any property traceable to such property.

                 70.     If any of the above-described forfeitable property, as a result of any act or

  omission of the defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction ofthe court;

                                                   24
Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 25 of 26 PageID #: 25




                        (d)     has been substantially diminished in value; or

                        (e)     has been commingled with other property which cannot be divided

 without difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

 incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any other

 property of the defendants up to the value of the forfeitable property described in this forfeiture

 allegation.

                (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United

 States Code, Section 853(p))

                                                                   A TRUE B1 LI




                                                                      REPERSON




 JACQUEL,         . KASULIS
 ACTING           D STATES ATTORNEY
 EASTER        ISTRICT OF NEW YORK




/                                                                    0
 DEBORAH L. CONNOR                                     JOSEPH S. BEEMSTERBOER
 CHIEF                                                 ACTING CHIEF
  MONEY LAUNDERING AND                                 FRAUD SECTION
 ASSET RECOVERY SECTION                                CRIMINAL DIVISION
 CRIMINAL DIVISION                                     U.S. DEPARTMENT OF JUSTICE




                                                  25
                 Case 1:21-cr-00458-CBA Document 1 Filed 09/01/21 Page 26 of 26 PageID #: 26




F. S2017R00930

FORM DBD-34              No.
JIJN. 85


                                         UNITED STATES DISTRICT COURT
                                                    EASTERN District of NEW YORK
                                                         CRIMINAL DIVISION

                                          THE UNITED STATES OF AMERICA
                                                                        vs.



                          ROBERTO GUSTAVO CORTES RIPALDA,FERNANDO HABERER
                               BERGSON AND ERNESTO HERACLITO WEISSON PAZMINO

                                                                                                  Defendants.


                                                             INDICTMENT

                         (T. 18, U.S.C., §§ 982(a)(1), 982(a)(2), 982(b)(1), 1349, 1956(h)and 3551
                                               et^,iT.21,U.S.C.,§ 853(p)
                               A true bill.
                                                        -!   / .   /_              A/ 1/ (/
                                                                                              Foreperson

                                                              Y
                         Filed in open court this             f          day. of              A.D. 20
                                                                                                Clerk



                         Bail, S

                                   David Gopstein and Benjamin Weintrauh, Assistant U.S. Attorneys
                                                        (718)254-6153/6519
                               Shaunik R. Panse,John Scanlon and Randall Warden, Trial Attorneys,
                                                           Department ofJustice
                                              (202)262-7620,(202)353-4470 and(202)598-2802
